          Case 1:20-cv-04949-RA Document 13 Filed 09/15/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 9/15/2020


 AMIN KHAN,

                             Plaintiff,
                                                               No. 20-CV-4949 (RA)
                        v.
                                                                       ORDER
 AC AUTOMOTIVE, INC.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On August 7, the Court extended Defendant’s time to answer to August 28, 2020, and

stated that if Defendant fails to do so, and Plaintiff intends to move for default judgment,

Plaintiff shall do so by September 11, 2020. Dkt. 6. On September 11, 2020, Plaintiff moved for

default judgment and filed a supporting declarations of Abdul K. Hassan. Dkts. 8-10. On

September 14, 2020, the Clerk of Court entered a certificate of default against Defendant. Upon

consideration of these documents it is hereby:

       ORDERED that, Plaintiff shall serve a copy of the motion for default judgment, any

supporting papers, and this Order by September 22, 2020 on Defendant by the methods

described in Rule 4 of the Federal Rules of Civil Procedure. Plaintiff shall file proof of service

of these documents with the Court.

       IT IS FURTHER ORDERED that Defendant’s answering papers, if any, should be served

upon Plaintiff by October 13, 2020.

       In light of the COVID-19 crisis, the Court will not have a conference and will instead

resolve this matter on the papers. If Defendant fails to file answering papers on Plaintiff by
          Case 1:20-cv-04949-RA Document 13 Filed 09/15/20 Page 2 of 2




October 13, 2020, or fails to request an extension to do so, judgment may be entered for Plaintiff.

SO ORDERED.

Dated:    September 15, 2020
          New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                    2
